
	
		I
		112th CONGRESS
		1st Session
		H. R. 3402
		IN THE HOUSE OF REPRESENTATIVES
		
			November 10, 2011
			Ms. Schwartz (for
			 herself, Mr. Holden,
			 Mr. Brady of Pennsylvania,
			 Ms. Norton,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Hinchey,
			 Mr. Ackerman,
			 Ms. Moore,
			 Mr. DeFazio,
			 Mr. Towns,
			 Mr. Holt, Mr. Bishop of New York,
			 Mrs. Christensen,
			 Ms. Wasserman Schultz,
			 Mr. Al Green of Texas,
			 Mr. Courtney,
			 Mr. Doyle,
			 Mr. Welch,
			 Mr. Michaud,
			 Ms. Lee of California,
			 Mr. Fattah,
			 Mr. Higgins,
			 Ms. Schakowsky,
			 Mr. Nadler,
			 Mr. Meeks,
			 Mr. Fitzpatrick,
			 Ms. Wilson of Florida,
			 Mr. Altmire,
			 Mr. Garamendi,
			 Mr. Price of North Carolina, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for employing returning heroes and wounded warriors.
	
	
		1.Short titleThis Act may be cited as the
			 Hiring Our Veterans Act of
			 2011.
		2.Returning heroes and
			 wounded warriors work opportunity tax credits
			(a)In
			 generalParagraph (3) of section 51(b) of the Internal Revenue
			 Code of 1986 is amended by striking ($12,000 per year in the case of any
			 individual who is a qualified veteran by reason of subsection
			 (d)(3)(A)(ii)) and inserting ($12,000 per year in the case of
			 any individual who is a qualified veteran by reason of subsection
			 (d)(3)(A)(ii)(I), $14,000 per year in the case of any individual who is a
			 qualified veteran by reason of subsection (d)(3)(A)(iv), and $24,000 per year
			 in the case of any individual who is a qualified veteran by reason of
			 subsection (d)(3)(A)(ii)(II)).
			(b)Returning heroes
			 tax creditsSection 51(d)(3)(A) of the Internal Revenue Code of
			 1986 is amended by striking or at the end of clause (3)(A)(i),
			 and inserting the following new clauses after clause (ii)—
				
					(iii)having aggregate
				periods of unemployment during the 1-year period ending on the hiring date
				which equal or exceed 4 weeks (but less than 6 months), or
					(iv)having aggregate
				periods of unemployment during the 1-year period ending on the hiring date
				which equal or exceed 6
				months.
					.
			(c)Simplified
			 certificationSection 51(d) of the Internal Revenue Code of 1986
			 is amended by adding a new paragraph (15) as follows—
				
					(15)Credit allowed
				for unemployed veterans
						(A)In
				generalAny qualified veteran under paragraphs (3)(A)(ii)(II),
				(3)(A)(iii), and (3)(A)(iv) will be treated as certified by the designated
				local agency as having aggregate periods of unemployment if—
							(i)in
				the case of qualified veterans under paragraphs (3)(A)(ii)(II) and (3)(A)(iv),
				the veteran is certified by the designated local agency as being in receipt of
				unemployment compensation under State or Federal law for not less than 6 months
				during the 1-year period ending on the hiring date; or
							(ii)in the case of a
				qualified veteran under paragraph (3)(A)(iii), the veteran is certified by the
				designated local agency as being in receipt of unemployment compensation under
				State or Federal law for not less than 4 weeks (but less than 6 months) during
				the 1-year period ending on the hiring date.
							(B)Regulatory
				authorityThe Secretary in his discretion may provide alternative
				methods for
				certification.
						.
			(d)Credit made
			 available to tax-Exempt employers in certain
			 circumstancesSection 52(c) of the Internal Revenue Code of 1986
			 is amended—
				(1)by striking the
			 word No at the beginning of the section and replacing it with
			 Except as provided in this subsection, no;
				(2)by inserting at
			 the end of section 52(c) the following new paragraphs—
					
						(1)In
				generalIn the case of a tax-exempt employer, there shall be
				treated as a credit allowable under subpart C (and not allowable under subpart
				D) the lesser of—
							(A)the amount of the
				work opportunity credit determined under this subpart with respect to such
				employer that is related to the hiring of qualified veterans described in
				sections 51(d)(3)(A)(ii)(II), (iii) or (iv); or
							(B)the amount of the
				payroll taxes of the employer during the calendar year in which the taxable
				year begins.
							(2)Credit
				amountIn calculating for tax-exempt employers, the work
				opportunity credit shall be determined by substituting 26
				percent for 40 percent in section 51(a) and by
				substituting 16.25 percent for 25 percent in
				section 51(i)(3)(A).
						(3)Tax-exempt
				employerFor purposes of this subpart, the term tax-exempt
				employer means an employer that is—
							(A)an organization
				described in section 501(c) and exempt from taxation under section 501(a),
				or
							(B)a public higher
				education institution (as defined in section 101 of the Higher Education Act of
				1965).
							(4)Payroll
				taxesFor purposes of this subsection—
							(A)In
				generalThe term payroll taxes means—
								(i)amounts required
				to be withheld from the employees of the tax-exempt employer under section
				3401(a),
								(ii)amounts required
				to be withheld from such employees under section 3101(a), and
								(iii)amounts of the
				taxes imposed on the tax-exempt employer under section
				3111(a).
								.
				(e)Treatment of
			 possessions
				(1)Payments to
			 possessions
					(A)Mirror code
			 possessionsThe Secretary of the Treasury shall pay to each
			 possession of the United States with a mirror code tax system amounts equal to
			 the loss to that possession by reason of the application of this section (other
			 than this subsection). Such amounts shall be determined by the Secretary of the
			 Treasury based on information provided by the government of the respective
			 possession of the United States.
					(B)Other
			 possessionsThe Secretary of the Treasury shall pay to each
			 possession of the United States, which does not have a mirror code tax system,
			 amounts estimated by the Secretary of the Treasury as being equal to the
			 aggregate credits that would have been provided by the possession by reason of
			 the application of this section (other than this subsection) if a mirror code
			 tax system had been in effect in such possession. The preceding sentence shall
			 not apply with respect to any possession of the United States unless such
			 possession has a plan, which has been approved by the Secretary of the
			 Treasury, under which such possession will promptly distribute such
			 payments.
					(2)Coordination
			 with credit allowed against United States income taxesNo
			 increase in the credit determined under section 38(b) of the Internal Revenue
			 Code of 1986 that is attributable to the credit provided by this section (other
			 than this subsection (e)) shall be taken into account with respect to any
			 person—
					(A)to whom a credit
			 is allowed against taxes imposed by the possession of the United States by
			 reason of this section for such taxable year, or
					(B)who is eligible
			 for a payment under a plan described in paragraph (1)(B) with respect to such
			 taxable year.
					(3)Definitions and
			 special rules
					(A)Possession of
			 the United StatesFor purposes of this subsection (e), the term
			 possession of the United States includes American Samoa, the
			 Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico,
			 Guam, and the United States Virgin Islands.
					(B)Mirror code tax
			 systemFor purposes of this subsection, the term mirror
			 code tax system means, with respect to any possession of the United
			 States, the income tax system of such possession if the income tax liability of
			 the residents of such possession under such system is determined by reference
			 to the income tax laws of the United States as if such possession were the
			 United States.
					(C)Treatment of
			 paymentsFor purposes of section 1324(b)(2) of title 31, United
			 States Code, rules similar to the rules of section 1001(b)(3)(C) of the
			 American Recovery and Reinvestment Tax Act of 2009 shall apply.
					(f)ReportingThe
			 taxpayer shall provide such information as the Secretary of the Treasury
			 requires to enable the Secretary to determine the number of veterans specified
			 by each of the categories in clauses (i) through (iv) of section 51(d)(3)(A) of
			 the Internal Revenue Code of 1986 (as amended by this section) with respect to
			 whom a credit is claimed under section 51(a) of such Code pursuant to the
			 amendments made by this section.
			(g)Effective
			 dateThe amendment made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
